Title: To James Madison from David Bailie Warden, 1 May 1809
From: Warden, David Bailie
To: Madison, James


Sir,Paris, 1 May, 1809.
I had the honor of lately writing to you to congratulate You on your elevation to the Presidency of the United States. I now take the liberty of addressing you concerning my situation as Consul, and of praying you to continue me in my present office. My knowledge of some of the most useful modern languages, particularly of French, and the acquaintance I have already made with the authorities of Paris, with bureaux, courts, laws, and the duties of a Consul, encourage me with the hope of being as useful as another could be to my Country, and its Citizens, who have Commercial, or other relations with this City. As I have no profession, nor particular occupation, my whole time, if necessary, will be consecrated to the duties of my employment. I am the more anxious to be continued in my present place, as I am without fortune, have abandoned Medical pursuits, and become a stranger to the duties of the Clerical profession. If, Sir, you are pleased to favor my request, I hope that my integrity and qualifications will, in the course of time, shew that I was worthy of this trust; and my gratitude to you will be as lasting as my existence. I have the honor to be, Sir, with the highest esteem and respect, Your very obedt and very humle Serv
David Bailie Warden
